Title: From Thomas Jefferson to William Wenman Seward, 12 November 1785
From: Jefferson, Thomas
To: Seward, William Wenman



Sir
Paris Nov. 12. 1785.

I received the honor of your letter of the 25th. Ult. written by desire of the Associated company of Irish merchants in London and return you thanks for the kind congratulations you express therein. The freedom of commerce between Ireland and America is undoubtedly very interesting to both countries. If fair play be given to the natural advantages of Ireland she must come in for  a distinguished share of that commerce. She is entitled to it for the excellence of some of her manufactures, the cheapness of most of them, their correspondence with the American taste, a sameness of language, laws and manners, a reciprocal affection between the people, and the singular circumstance of her being the nearest European land to the United states. I am not at present so well acquainted with the trammels of the Irish commerce as to know what they are particularly which obstruct the intercourse between Ireland and America, nor therefore what can be the object of a fleet stationed in the Western ocean to intercept that intercourse. Experience however has taught us to infer that the fact is probable because it is impolitic. On the supposition that this interruption will take place you suggest Ostend as a convenient entrepot for the commerce between America and Ireland. Here too I find myself, on account of the same ignorance of your commercial regulations, at a loss to say why this is preferable to L’Orient which you know is a freeport and in great latitude, which is nearer to both parties, and accessible by a less dangerous navigation. I make no doubt however that the reasons of the preference are good. You find by this essay that I am not likely to be a very instructive correspondent: you shall find me however zealous in whatever may concern the interests of the two countries. The system into which the United states wished to go was that of freeing commerce from every shackle. A contrary conduct in Great Britain will occasion them to adopt the contrary system, at least as to that island. I am sure they would be glad if it should be found practicable to make that discrimination between Great Britain and Ireland which their commercial principles, and their affection for the latter would dictate.
I have the honour to be with the highest respect for yourself and the company for whom you write, Sir Your most obedient & most humble servant,

Th: Jefferson

